  Case 2:21-cv-10045-BAF-EAS ECF No. 8, PageID.29 Filed 04/15/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ANTHONY MICHAEL BUTLER,
#175287,

       Plaintiff,                                             Civil Action No. 21-CV-10045

vs.                                                           HON. BERNARD A. FRIEDMAN

CHRISTOPHER SWANSON, et al.,

      Defendants.
______________________________/

        OPINION AND ORDER GRANTING PLAINTIFF’S APPLICATION TO
       PROCEED IN FORMA PAUPERIS AND DISMISSING THE COMPLAINT

               This matter is presently before the Court on plaintiff’s application to proceed in

forma pauperis [docket entry 7]. Plaintiff, a detainee at Genesee County Jail, filed suit under 42

U.S.C. § 1983 against twenty named defendants, all of whom are employees of the Genesee

County Sheriff Department. Plaintiff asserts that defendants refuse to provide him adequate

postage for unspecified legal mail, copies of unspecified legal materials, and grievance forms to

complain about these issues. For the following reasons, the Court shall grant plaintiff’s application

to proceed in forma pauperis and dismiss the complaint for failure to state a claim upon which

relief may be granted.

               Pursuant to 28 U.S.C. § 1915(a)(1), the Court may permit a person to commence a

lawsuit without prepaying the filing fee, provided the person submits an affidavit demonstrating

that he/she “is unable to pay such fees or give security therefor.” In the present case, plaintiff’s

application to proceed in forma pauperis makes the required showing of indigence. The Court




                                                 1
  Case 2:21-cv-10045-BAF-EAS ECF No. 8, PageID.30 Filed 04/15/21 Page 2 of 5




shall therefore grant the application and permit the complaint to be filed without requiring plaintiff

to prepay the filing fee.

                Pro se complaints are held to “less stringent standards than formal pleadings drafted

by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, the Court must dismiss a

pro se prisoner complaint if it is frivolous, fails to state a claim, or seeks monetary relief against a

defendant who is immune. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); 42 U.S.C. § 1997e(c).

                To state a claim under § 1983, a plaintiff must allege the violation of a right secured

by federal law or the U.S. Constitution and must show that the deprivation was committed by a

person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Plaintiff’s pleadings contain few factual

allegations. The initial complaint names three defendants: the Genesee County Sheriff, the

Undersheriff, and the Jail Administrator. See Compl. at 1-2. Plaintiff claims that defendants

                directed their subordinates (captains, Lieutenants, sergeants, and
                deputies) and subcontracting company (Aramark) to not provide any
                postage beyond basic 1 oz postage to prisoners as well as directing
                their subordinates not to provide copies of legal materials. I
                attempted to request the above items, available to me through
                MDOC policy, and was denied the requested items as well as a
                grievance to address the issue in a grievance request, request #53812
                in the jail’s kiosk request system.

Id. at 3. Plaintiff does not disclose the nature of the legal mail and materials at issue, only stating

that defendants’ actions caused “detriment to my criminal plight.” Id. at 4. He claims that the

defendants’ actions have resulted in “severe anxiety, severe depression, and denial of access to the

courts.” Id. Plaintiff seeks $250,000 in damages. See id.

                Plaintiff’s amended complaint names an additional seventeen defendants, all of

whom are employees of the Genesee County Sheriff Department. See Am. Compl. at PageID.17-


                                                   2
 Case 2:21-cv-10045-BAF-EAS ECF No. 8, PageID.31 Filed 04/15/21 Page 3 of 5




18, 22-23. Plaintiff states that the events described in his initial complaint occurred on numerous

occasions between September 13, 2019, and February 18, 2021, reiterates the injuries listed in his

initial complaint, and seeks $1 million in damages. See id. at PageID.18-19,

               While a complaint need not contain detailed factual allegations, it must include

more than “mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive

dismissal, the Court must find that the complaint contains “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility

of misconduct, the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to

relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th

Cir. 2010) (holding that the Twombly/Iqbal plausibility standard applies to dismissals of prisoner

cases on initial review under 28 U.S.C. §§ 1915A(b)(1)).

               Regarding defendants’ alleged failure to provide plaintiff with sufficient postage

and copies of “legal materials” necessary to pursue his “criminal plight,” it is well established that

prisoners have a constitutional right to access the courts. See Bounds v. Smith, 430 U.S. 817, 821

(1977). This right prohibits prison officials from erecting barriers that may impede such access.

See Knop v. Johnson, 977 F.2d 996, 1009 (6th Cir. 1992). An indigent prisoner’s constitutional

right to legal resources and materials is, however, not without limit. For plaintiff’s claim to be

viable, it must demonstrate “actual injury,” Lewis v. Casey, 518 U.S. 343, 349 (1996) – i.e., that

the alleged barrier to court access or shortcomings in the prison legal assistance program hindered

his efforts to pursue a specifically identified, nonfrivolous legal claim. See id. at 351-53.

                                                  3
  Case 2:21-cv-10045-BAF-EAS ECF No. 8, PageID.32 Filed 04/15/21 Page 4 of 5




                The Supreme Court has limited the types of legal claims that may trigger a

prisoner’s right to access the courts, stating that the right

                does not guarantee inmates the wherewithal to transform themselves
                into litigating engines capable of filing everything from shareholder
                derivative actions to slip-and-fall claims. The tools it requires to be
                provided are those that the inmates need in order to attack their
                sentences, directly or collaterally, and in order to challenge the
                conditions of their confinement. Impairment of any other litigating
                capacity is simply one of the incidental (and perfectly constitutional)
                consequences of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only,” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc), and the underlying action must have asserted a non-frivolous claim.

See Lewis, 518 U.S. at 353. Moreover, “the underlying cause of action . . . is an element that must

be described in the complaint, just as much as allegations must describe the official acts frustrating

the litigation.” Christopher v. Harbury, 536 U.S. 403, 415 (2002).

                In the instant case, plaintiff fails to identify any underlying cause of action that has

been lost or harmed because he was not provided adequate postage or copies of unspecified legal

materials. Plaintiff’s reference to his “criminal plight” is much too vague to assert the sort of

“actual injury” described in Lewis and Thaddeus-X. Accordingly, plaintiff has failed to state a

claim for a violation of his right to access the courts.

                As to plaintiff’s claim that defendants allegedly prevented him from filing

grievances, this claim does not implicate plaintiff’s rights under federal law or the U.S.

Constitution. Courts have repeatedly held that there exists no constitutionally protected due

process right to an effective prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467

(1983); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005). Nor does state law


                                                   4
  Case 2:21-cv-10045-BAF-EAS ECF No. 8, PageID.33 Filed 04/15/21 Page 5 of 5




create a liberty interest in such a grievance procedure. See Olim v. Wakinekona, 461 U.S. 238,

249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001). Consequently, these

allegations similarly fail to state a claim upon which relief may be granted. Accordingly,



                IT IS ORDERED that plaintiff’s application to proceed in forma pauperis is

granted.



                IT IS FURTHER ORDERED that the complaint is dismissed pursuant to 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b); 42 U.S.C. § 1997e(c) for failing to state a claim upon which relief

may be granted.



                                                  s/Bernard A. Friedman
 Dated: April 15, 2021                            Bernard A. Friedman
        Detroit, Michigan                         Senior United States District Judge



                                    CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on April 15, 2021.
 Anthony Michael Butler, #175287                   s/Johnetta M. Curry-Williams
 Genesee County Jail                               Case Manager
 1002 South Saginaw
 Flint, MI 48502




                                                    5
